STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE CITY OF DEARBORN,                                    UNPUBLISHED
                                                                   February 18, 2016
              Plaintiff-Appellee,

v                                                                  No. 324372
                                                                   Wayne Circuit Court
PATRICIA HUTCHINSON TURNER,                                        LC No. 14-002362-AR

              Defendant-Appellant.


Before: CAVANAGH, P.J., and RIORDAN and GADOLA, JJ.


PER CURIAM.

       Defendant appeals by leave granted1 the circuit court order affirming her conviction of
operating a motor vehicle while intoxicated (“OWI”), MCL 257.625(1)(c), and ordering her to
pay $2,500 for costs of prosecution. We affirm in part, vacate in part, and remand for further
proceedings consistent with this opinion.

                    I. FACTUAL AND PROCEDURAL BACKGROUND

        On March 29, 2013, defendant was stopped by a police officer in Dearborn, Michigan,
for traveling above the speed limit and making multiple lane changes without signaling. After
she admitted that she had consumed alcohol, the officer conducted field sobriety tests and
administered a preliminary breath test (“PBT”). At the Dearborn police station, a DataMaster
test, which detects the presence of alcohol, indicated that defendant’s blood alcohol content was
0.19. Defendant was charged with OWI, with a blood alcohol content of 0.17 or greater, in
violation of MCL 257.625(1)(c).

        Before defendant’s trial, the district court entertained multiple pretrial motions.
However, most relevant to the issues raised on appeal, the parties stipulated that all evidence
related to the PBT was inadmissible.




1
 People of the City of Dearborn v Turner, unpublished order of the Court of Appeals, entered
April 9, 2015 (Docket No. 324372).


                                               -1-
        During the jury trial, a video from the arresting officer’s in-car camera was admitted as
evidence. Before playing the video for the jury, the parties discussed the recording, after both
parties, as well as a prosecution witness, had an opportunity to review the edited video. The
prosecution noted for the record that it had edited out 40 to 45 seconds of the video footage,
which had showed defendant taking the PBT. Likewise, the district court noted that the parties
had discussed the editing of the video on the record, and stated its belief that the parties had
indicated that the video “was fine.” Defense counsel responded, “That is fine.” Subsequently,
the edited video was played for the jury.

        Defense counsel then moved for a mistrial. He asserted that it was clear to the jury that
the officer’s statements in the video—which included a comment that defendant “had more than
two drinks”—revealed an opinion that he formed based on a PBT which should not have been
played for the jury. Likewise, defense counsel argued that it is obvious that the officer’s opinion
of defendant shifted after the edited portion of the video, which could lead jurors to speculate
that a PBT was administered. Accordingly, defense counsel argued that defendant was entitled
to a mistrial on the basis of prosecutorial misconduct.

        The prosecution contended that there were no grounds for a mistrial, as the officer’s
comment did not reveal that defendant had taken a PBT. Rather, the officer could have made
such a determination based on the smell of intoxicants and his observations of defendant’s
behavior. Additionally, the prosecution asserted that only references to the PBT and defendant’s
submission to the PBT were inadmissible, such that all inadmissible evidence had been edited
out of the video.

        In response, defense counsel argued that the prosecution’s retention of the officer’s
comment had been intentional. Additionally, he contended that he had “accepted [the
prosecutor’s] representation that she excluded everything that had to do with the preliminary
breath test,” as he did not have an opportunity to review the edited video because he was only
given 10 minutes to watch the recording during the break.

        The district court granted defendant’s motion for a mistrial, finding that the final edit of
the video was unfair to defendant. It reasoned that the jury could question the officer’s sudden
change in opinion, and that defendant would be unable to conduct a full cross-examination of the
officer regarding this change without impermissibly opening the door to the excluded results of
the PBT. The district court further found that there was no indication that the prosecution had
intended to commit an act of misconduct.

        Defendant was retried, convicted of OWI, and sentenced to one day in jail, with time
served, and 12 months of probation. Subsequently, defendant filed an appeal in Wayne Circuit
Court, raising a double jeopardy claim. She argued that the prosecutor goaded defense counsel
into moving for a mistrial through intentional misconduct involving the video. Consequently,
she contended that the second trial was precluded by double jeopardy. The circuit court found
that the prosecutor did not goad defendant into moving for a mistrial, and that “defendant was all
too happy to have a mistrial because of the absence of her expert for the time of [the first] trial.”
Thus, it held that the second trial did not violate double jeopardy protection. The circuit court
ordered defendant to pay for the costs of prosecution, assessing costs for 10 hours at a rate of
$250 an hour. In addition, the court stated that “the appeal in totality was frivolous.”

                                                -2-
                                   II. DOUBLE JEOPARDY

        Defendant first argues that the retrial violated her constitutional right against double
jeopardy because the prosecution’s misconduct was intended to goad her into moving for a
mistrial. We disagree.

                                 A. STANDARD OF REVIEW

        Because defendant did not assert a double jeopardy violation below,2 this issue is
unpreserved. See People v Meshell, 265 Mich. App. 616, 628; 696 NW2d 754 (2005); see also
People v Ackah-Essien, 311 Mich. App. 13, ___; ___ NW2d ___ (2015) (Docket No. 317411);
slip op at 8. However, “a double jeopardy issue presents a significant constitutional question that
will be considered on appeal regardless of whether the defendant raised it before the trial court.”
People v McGee, 280 Mich. App. 680, 682; 761 NW2d 743 (2008).

       This Court reviews an “unpreserved claim[] that a defendant’s double jeopardy rights
have been violated for plain error.” Meshell, 265 Mich. App. at 628.

       To avoid forfeiture under the plain error rule, three requirements must be met: 1)
       error must have occurred, 2) the error was plain, i.e., clear or obvious, 3) and the
       plain error affected substantial rights. The third requirement generally requires a
       showing of prejudice, i.e., that the error affected the outcome of the lower court
       proceedings. [Id. (quotation marks omitted), quoting People v Carines, 460 Mich.
750, 763; 597 NW2d 130 (1999).]

 “Reversal is appropriate only if the plain error resulted in the conviction of an innocent
defendant or seriously affected the fairness, integrity, or public reputation of the judicial
proceedings.” Id.

        To the extent that defendant’s double jeopardy claim is based on the trial court’s findings
of fact, including a determination regarding “whether the prosecutor intended to goad the
defendant into moving for a mistrial,” we review such findings for clear error. People v Dawson,
431 Mich. 234, 258; 427 NW2d 886 (1988). A finding is clearly erroneous if the reviewing court
is left with a definite and firm conviction that a mistake has been made. People v Mullen, 282
Mich. App. 14, 22; 762 NW2d 170 (2008).

                                         B. ANALYSIS

       Both the United States and Michigan Constitutions protect a defendant “from being twice
placed in jeopardy for the same offense.” People v Nutt, 469 Mich. 565, 574; 677 NW2d 1
(2004), citing US Const, Am V; Const 1963, art 1, §15. This protection encompasses successive
prosecutions for the same offense and multiple punishments for the same offense. Id. at 574-


2
  Defendant only contended that a mistrial was necessary and, in the context of that argument,
that the prosecution’s failure to edit out the officer’s statement was intentional.


                                                -3-
575. Retrial following a mistrial “is permissible under double jeopardy principles where
manifest necessity required the mistrial or the defendant consented to the mistrial and the mistrial
was caused by innocent conduct on the part of the prosecutor or judge, or by factors beyond their
control.” People v Echavarria, 233 Mich. App. 356, 363; 592 NW2d 737 (1999). Likewise,
“where a defendant requests or consents to a mistrial, retrial is not barred unless the prosecutor
has engaged in conduct intended to provoke or ‘goad’ the mistrial request.” People v Lett, 466
Mich. 206, 215; 644 NW2d 743 (2002); see also Dawson, 431 Mich. at 236, 257 (adopting the
federal standard), citing Oregon v Kennedy, 456 U.S. 667; 102 S. Ct. 2083; 72 L. Ed. 2d 416 (1982).
In determining the prosecution’s intent, the trial court should rely on “the objective facts and
circumstances of the particular case.” Dawson, 431 Mich. at 257. As stated supra, its findings
will not be disturbed on appeal unless clearly erroneous. Id. at 258.

        Defendant’s claim that the prosecution goaded the defense into moving for a mistrial by
intentionally retaining the officer’s statements immediately following the PBT is completely
unsupported by the record. As such, the trial court’s finding that the prosecution’s conduct was
not intentional was not clearly erroneous. See Dawson, 431 Mich. at 258. It is undisputed that
all direct references to the PBT and the administration of the PBT were removed from the video.
The officer’s comments, in particular the belief that defendant had consumed more than two
drinks, did not directly refer to the PBT. Although the statements could have suggested to the
jury that the officer had special knowledge of defendant’s blood alcohol content from a PBT, the
fact that these comments were retained in the video does not demonstrate that the prosecution
acted with the intent to provoke defendant to move for a mistrial. At most, the failure to edit the
comments was negligent. “Where a mistrial results from apparently innocent or even negligent
prosecutorial error . . . the public interest in allowing a retrial outweighs the double jeopardy
bar.” Id. at 257 (footnote omitted).

        This conclusion is further supported by the fact that defense counsel was afforded the
opportunity to view the original and redacted video footage before it was played for the jury.
Although defense counsel argued that the court failed to provide enough time for review, he did
not request additional time. Further, before the jury viewed the video, defense counsel affirmed
the trial court’s statement that the parties had discussed and approved the 40 to 45 seconds of
video that were removed by the prosecution.3

       Furthermore, defendant’s argument that the prosecution sought a mistrial because it did
not have a rebuttal witness to counter the testimony of defendant’s expert witness is unfounded.



3
  Given defense counsel’s unequivocal approval of the edited video footage on the record,
defendant has arguably waived review of any error arising from the prosecution’s allegedly
intentional failure to remove the police officer’s statement from the video. See People v Carter,
462 Mich. 206, 214; 612 NW2d 144 (2000) (stating that affirmatively approving a trial court’s
decision waives review of the issue on appeal). “Counsel may not harbor error as an appellate
parachute,” id. at 214, and defendant’s argument, based on the prosecution’s failure to remove a
segment from a video that defense counsel expressly approved, appears strikingly akin to a
harboring of error, especially given the unpreserved nature of defendant’s double jeopardy claim.


                                                -4-
The record indicates that it was defendant who benefited from the delay and retrial because the
defense was able to present an expert witness who had been unavailable to testify at the first trial.
Likewise, contrary to defendant’s claims, the prosecutor’s statements on the record clearly
indicate that the prosecution opposed the mistrial, thereby undermining defendant’s claim that
the prosecution intended to procure a mistrial. See Dawson, 431 Mich. at 254, quoting Kennedy,
456 U.S. at 679-680. Moreover, the rest of defendant’s claims on appeal regarding the
prosecutor’s intent are speculative and not based on objective facts in the record. See Dawson,
431 Mich. at 257.

       Thus, both the district court and the circuit court properly concluded that retrial was not
barred on double jeopardy grounds. See id. at 236.

                              III. COSTS IMPOSED ON APPEAL

       Next, defendant argues that the circuit court erred in requiring her to pay $2,500 in
prosecution costs. We agree.

                                  A. STANDARD OF REVIEW

        Because defendant failed to preserve this issue below, we review her claim for plain error
affecting substantial rights. Carines, 460 Mich. at 763-764. We review de novo a lower court’s
interpretation and application of statutes and court rules. People v Lee, 489 Mich. 289, 295; 803
NW2d 165 (2011).

                                          B. ANALYSIS

        “The right of the court to impose costs in a criminal case is statutory. Thus, courts may
impose costs in criminal cases only where such costs are authorized by statute.” People v
Cunningham, 496 Mich. 145, 149; 852 NW2d 118 (2014), superseded by statute on other grounds
as stated in People v Konopka, 309 Mich. App. 345; 869 NW2d 651 (2015).4 Here, the circuit
court ordered defendant to pay costs “under the statute that allows for costs of prosecution in a
drunk driving case.” We presume that the circuit court was referring to MCL 257.625(13),
which allows a court to “order [a defendant] to pay the costs of the prosecution” in cases
involving the operation of a motor vehicle while intoxicated. Defendant argues that the
provision does not authorize an appellate court to impose costs.




4
 We note that Konopka is not implicated in this case because MCL 769.1k, the statute at issue in
Cunningham and Konopka, is not applicable to the imposition of costs on appeal. See MCL
769.1k(1) (“If a defendant enters a plea of guilty or nolo contendere or if the court determines
after a hearing or trial that the defendant is guilty, both of the following apply at the time of the
sentencing or at the time entry of judgment of guilt is deferred pursuant to statute or sentencing is
delayed pursuant to statute[.]”). For the same reasons, we reject the prosecution’s reliance on
MCL 769.1k(1)(b)(ii) in its brief on appeal.


                                                -5-
        The Michigan Supreme Court summarized the rules of statutory construction in People v
Phillips, 469 Mich. 390, 395; 666 NW2d 657 (2003):

       When construing a statute, our primary goal is to ascertain and give effect to the
       intent of the Legislature. To do so, we begin by examining the language of the
       statute. If the statute’s language is clear and unambiguous, we assume that the
       Legislature intended its plain meaning and the statute is enforced as written.
       Stated differently, a court may read nothing into an unambiguous statute that is
       not within the manifest intent of the Legislature as derived from the words of the
       statute itself. Only where the statutory language is ambiguous may a court
       properly go beyond the words of the statute to ascertain legislative intent.
       [Quotation marks, citations, and footnotes omitted.]

In full, MCL 257.625(13) provides: “In addition to imposing the sanctions prescribed under this
section, the court may order the person to pay the costs of the prosecution under the code of
criminal procedure, 1927 PA 175, MCL 760.1 to 777.69.” The plain language of this authorizing
provision includes no indication that an appellate court is authorized to order a defendant to pay
the costs of prosecution on appeal. Further, the statutory language states that a court may order
the costs of prosecution “in addition to imposing the sanctions prescribed under this section.”
(Emphasis added.) This is significant because it is clear that all of the other sanctions prescribed
in MCL 257.625 may be imposed during the sentencing of offenders under the statute. Further,
the plain language of the statute indicates that costs imposed pursuant to MCL 257.625(13) are
subject to the code of criminal procedure, MCL 760.1 through 777.69, and we have found no
provision that allows an appellate court to order a defendant to pay the costs of prosecution.
Rather, as defendant notes on appeal, MCL 769.1f provides, in relevant part:

       (1) As part of the sentence for a conviction of any of the following offenses, in
       addition to any other penalty authorized by law, the court may order the person
       convicted to reimburse the state or a local unit of government for expenses
       incurred in relation to that incident including but not limited to expenses for an
       emergency response and expenses for prosecuting the person, as provided in this
       section:

       (a) A violation or attempted violation of section . . . 625(1), (3), (4), (5), (6), or
       (7) . . . of the Michigan vehicle code, . . . MCL . . . 257.625 . . . .

In reading these statutes together, we conclude that the sentencing court is the court authorized to
order costs of prosecution under MCL 257.625(13), but there is no provision allowing a circuit
court to impose the costs of an appeal. Thus, given the clear and unambiguous language of MCL
257.615(13), which we must enforce as written, see Phillips, 469 Mich. at 395, the circuit court
erred in ordering defendant to pay the costs for a matter on appeal.

        Defendant further asserts that the circuit court improperly imposed costs as a sanction for
filing a frivolous appeal. Although the circuit court determined that defendant’s appeal was
frivolous, it did not indicate that it was ordering defendant to pay costs based on this finding.
Nevertheless, it could be inferred from the circuit court’s holding that the frivolous nature of
defendant’s appeal was an alternative basis for its imposition of costs. Thus, we will consider

                                                -6-
whether the circuit court was, in the alternative, permitted to order defendant to pay costs on this
basis.

        If the circuit court intended to impose costs on the basis of frivolousness, we assume
from its language that it intended to do so pursuant to MCR 2.625, which provides, “In an action
filed on or after October 1, 1986, if the court finds on motion of a party that an action or defense
was frivolous, costs shall be awarded as provided by MCL 600.2591.” (Emphasis added.)
However, assuming that the circuit court was relying on this court rule, imposition of costs was
improper because MCL 600.2591 only applies to civil cases, and the prosecution did not move
for the imposition of costs.

       Alternatively, the circuit court may have intended to rely on MCR 7.112 and MCR
7.216(C)(1)(a) in imposing the costs, which permit the imposition of sanctions in an appeal that
“was vexatious because . . . the appeal was taken for purposes of hindrance or delay or without
any reasonable basis for belief that there was a meritorious issue to be determined on appeal.”
(Emphasis added.) See also Bonkowski v Allstate Ins Co, 281 Mich. App. 154, 181; 761 NW2d
784 (2008). Even if we assume, without deciding, that the circuit court was permitted to impose
costs under MCR 7.216(C)(1)(a) in an appeal as of right from a conviction in the district court,
an imposition of costs under this court rule was unjustified in this case.

         Although we have concluded that defendant’s double jeopardy claim lacked merit,
defendant’s appeal was not “without any reasonable basis for belief that there was a meritorious
issue to be determined on appeal.” MCR 7.216(C)(1)(a). Defendant had a right to appeal her
conviction, MCR 7.103(A)(1), and our review of the record confirms that defendant articulated
multiple reasons, based on the district court record, for her position that double jeopardy barred
retrial.5 Moreover, as stated supra, “a double jeopardy issue presents a significant constitutional
question that will be considered on appeal regardless of whether the defendant raised it before
the trial court.” McGee, 280 Mich. App. at 682. Therefore, if the circuit court imposed costs
pursuant to MCR 7.216(C), such an order constituted plain error.

       Thus, the circuit court plainly erred in imposing costs of $2,500. Because this error
prejudiced defendant by affecting the outcome of the lower court proceedings, see Carines, 460
Mich. at 763-764, we vacate the circuit court’s imposition of costs.

                                       IV. CONCLUSION

        Defendant’s retrial was not barred on double jeopardy grounds. However, the circuit
court plainly erred in ordering defendant to pay costs of prosecution. Thus, we vacate the circuit
court’s order to the extent that it ordered defendant to pay such costs, but affirm in all other
respects.



5
  Even if the circuit court was permitted to impose costs pursuant to MCR 2.625, we would
conclude that defendant’s claim was not frivolous for the same reasons. See MCL
600.2591(3)(a); Kitchen v Kitchen, 465 Mich. 654, 662; 641 NW2d 245 (2002).


                                                -7-
        Affirmed in part, vacated in part, and remanded for further proceedings consistent with
this opinion. We do not retain jurisdiction.

                                                          /s/ Mark J. Cavanagh
                                                          /s/ Michael J. Riordan
                                                          /s/ Michael F. Gadola




                                              -8-